                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                          )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )       Case No. 18-03210-CV-S-BP
                                                     )
JAMES SIGMAN et al.,                                 )
                                                     )
                       Defendants.                   )

              ORDER GRANTING MOTION FOR CONSENT JUDGMENT

       Defendant Texas County (the only remaining Defendant) has extended an Offer of

Judgment pursuant to Rule 68 to Plaintiff Harry Anthony Scheina III, and Plaintiff has accepted

the offer. Thereafter, Defendant filed a motion asking the Court to enter judgment against it in the

amount of $30,000 plus attorney’s fees to be determined by the Court. (Doc. 85.) On October 29,

2019, the Court directed the parties to provide the Court with information regarding attorney’s

fees. (Doc. 86.) Plaintiff filed a motion for attorney’s fees on November 12, (Doc. 87), but on

November 26 Plaintiff filed a second motion for attorney’s fees and costs, (Doc. 89), which is

unopposed.    The motion states that the parties have agreed to fees and costs in the amount of

$76,128.20.

       Pursuant to Rule 68, the Court hereby grants Defendant’s motion for a consent judgment.

(Doc. 85.) Judgment will be entered against Defendant in the amount of $30,000 plus attorney’s

fees and costs in the amount of $76,128.20. Plaintiff’s unopposed motion for attorney’s fees, (Doc.




          Case 6:18-cv-03210-BP Document 90 Filed 12/02/19 Page 1 of 2
89), is granted and Plaintiff’s original motion for attorney’s fees is dismissed as moot, (Doc. 87).

IT IS SO ORDERED.


                                                      /s/ Beth Phillips
                                                      BETH PHILLIPS, CHIEF JUDGE
DATE: December 2, 2019                                UNITED STATES DISTRICT COURT




                                                 2

          Case 6:18-cv-03210-BP Document 90 Filed 12/02/19 Page 2 of 2
